Exhibit 10.1

THE ST. JOE COMPANY

RESTRICTED STOCK AWARD GRANT NOTICE

The St. Joe Company, a Florida corporation, (the “Company”), pursuant to its
2015 Performance and Equity Incentive Plan (the “Plan”), hereby grants to the
individual listed below (“Holder”), the number of shares of the Company’s Common
Stock set forth below (the “Restricted Stock Award”).  This Restricted Stock
Award is subject to all of the terms and conditions as set forth herein and in
the Restricted Stock Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Agreement”) (including, without limitation, the Restrictions
(as defined in the Restricted Stock Agreement)) and the Plan, each of which is
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Restricted
Stock Award Grant Notice (the “Grant Notice”) and the Restricted Stock
Agreement.

Holder:

XXXX .

Grant Date:

XXXX

Total Number of Shares of Restricted Stock:

XXXX Shares

Vesting Schedule:

The shares covered by the Restricted Stock Award shall vest and the Restrictions
on such shares shall lapse vest on the date of the Company’s 20XX Annual Meeting
of Shareholders (the “Annual Meeting”).

Restrictions:

The shares covered by the Restricted Stock Award are subject to forfeiture upon
termination of the Holder’s service on the Board of Directors of the Company
prior to the Annual Meeting.

 

By his or her signature and the Company’s signature below, Holder and the
Company agree to be bound by the terms and conditions of the Plan, the
Restricted Stock Agreement and this Grant Notice.  Holder has reviewed the
Restricted Stock Agreement, the Plan and this Grant Notice in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Grant Notice and fully understands all provisions of this Grant Notice, the
Restricted Stock Agreement and the Plan.  Holder hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator of the Plan upon any questions arising under the Plan, this Grant
Notice or the Restricted Stock Agreement.

 

THE ST. JOE COMPANY:Holder:

HOLDER:

By:



By:



Print Name:

Elizabeth J. Walters

Print Name: 

XXXX.

Title:

Senior Vice President,  General Counsel and Corporate Secretary

   

 

Address:

133 South WaterSound Parkway

Address:

133 South WaterSound Parkway

 

WaterSound, Florida 32461

 

WaterSound, Florida 32461

 







 

exhibit A

THE ST. JOE COMPANY

 

RESTRICTED STOCK AGREEMENT

FOR

XXXXXXXXXXXXXXX

Award of Restricted Stock

.  THE ST. JOE COMPANY, a Florida corporation (the “Company”) hereby grants, as
of July 1, 20XX (the “Date of Grant”), to XXXXX. (the “Recipient”), XXXX
restricted shares of the Company’s common stock (collectively the “Restricted
Stock”).  The Restricted Stock shall be subject to the terms, provisions and
restrictions set forth in this Agreement and The St. Joe Company 2015
Performance and Equity Incentive Plan, as may be amended from time to time (the
“Plan”), which is incorporated herein for all purposes.  As a condition to
entering into this Agreement, and as a condition to the issuance of any Shares
(or any other securities of the Company), the Recipient agrees to be bound by
all of the terms and conditions herein and in the Plan.

Vesting of Restricted Stock.

Except as otherwise provided in Sections 2(b) and (c) of this Agreement or in
the Plan, the Restricted Stock shall vest in the following amounts and at the
following times (the “Vesting Date(s)”), provided that the Recipient’s
Continuous Service with the Company and its Related Entities continues through
and on the applicable Vesting Dates (except as otherwise provided herein):

Percentage of Restricted Stock

Vesting Date

100%

The date of the Company’s 20XX Annual Meeting of Shareholders

 

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date.  Unless otherwise
provided by the Committee, upon the termination of the Recipient’s Continuous
Service with the Company and its Related Entities, any unvested portion of the
Restricted Stock shall be forfeited and returned back to the Company for no
consideration.

Acceleration of Vesting Upon Change in Control. 

In the event a Change in Control of the Company occurs during the Recipient’s
Continuous Service, the Restricted Stock subject to this Agreement shall become
immediately vested as of the date of the Change in Control. 

Acceleration of Vesting at Company Discretion. 

Notwithstanding any other term or provision of this Agreement, the Committee
shall be authorized, in its sole discretion, based upon

 

 




its review and evaluation of the performance of the Recipient and of the
Company, to accelerate the vesting of any shares of Restricted Stock under this
Agreement, at such times and upon such terms and conditions as the Committee
shall deem advisable.

Definitions. 

For purposes of this Agreement, the following terms shall have the meanings
indicated:

 “Non-Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that has not become vested pursuant to this Section 2.

 “Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that is and has become vested pursuant to this Section 2.

Delivery of Restricted Stock

. 

The stock certificate(s) evidencing the Restricted Stock shall be registered in
the name of the Recipient as of the Date of Grant designated in the Notice.
Physical possession or custody of such stock certificate(s) shall be retained by
the Company until such time as the Shares become vested.  Such stock
certificate(s) shall be distributed to the Recipient or Beneficiary(ies) as soon
as administratively practicable after the Shares become vested.  The Company
reserves the right to place a legend on the stock certificate(s) restricting the
transferability of such certificate(s).

During the period prior to vesting, the Recipient shall be entitled to all
rights of a shareholder of the Company with respect to the Restricted Stock,
including the right to vote the Shares and receive cash dividends.  Any cash
dividends declared with respect to any shares of Restricted Stock shall be held
in escrow by the Company (unsegregated as a part of its general assets) until
such time as the Restricted Stock that such cash dividends are attributed to
become vested Shares, and if and to the extent that such Restricted Stock is
subsequently forfeited, the cash dividends attributable to the forfeited
Restricted Stock shall be forfeited as well.  Stock dividends declared by the
Company will be characterized as Restricted Stock and will be subject to vesting
and be distributed at the same times as the Restricted Stock with respect to
which they were declared as dividends.

The Recipient shall deposit with the Company stock powers or other instruments
of transfer or assignment, duly endorsed in blank with signature(s) guaranteed,
corresponding to each certificate representing shares of Restricted Stock until
such Shares become vested.  If the Recipient shall fail to provide the Company
with any such stock power or other instrument of transfer or assignment, the
Recipient hereby irrevocably appoints the Secretary of the Company as his
attorney-in-fact, with full power of appointment and substitution, to execute
and deliver any such power or other instrument which may be necessary to
effectuate the transfer of the Restricted Stock (or assignment of distributions
thereon) on the books and records of the Company.

If the Company is authorized to issue Shares without certificates, then the
Company may, in the discretion of the Committee, issue Shares pursuant to this
Agreement without certificates, in which case any references in this Agreement
to certificates shall instead refer to whatever evidence may be issued to
reflect the Recipient’s ownership of the Shares subject to the terms and
conditions of this Agreement.



2

 




Forfeiture of Non-Vested Shares

.  If the Recipient’s Continuous Service with the Company and the Related
Entities is terminated for any reason, any Shares of Restricted Stock that are
not Vested Shares, and that do not become Vested Shares pursuant to Section 2
hereof as a result of such termination, shall be forfeited immediately upon such
termination of Continuous Service and revert back to the Company without any
payment to the Recipient.   The Committee shall have the power and authority to
enforce on behalf of the Company any rights of the Company under this Agreement
in the event of the Recipient’s forfeiture of Non-Vested Shares pursuant to this
Section 4.

Transferability

.  Unless otherwise determined by the Committee, the shares of Restricted Stock
are not transferable unless and until they become Vested Shares in accordance
with this Agreement, otherwise than by will or under the applicable laws of
descent and distribution.  The terms of this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the
Recipient.  Except as otherwise permitted pursuant to the first sentence of this
Section, any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares become Vested Shares shall be void
ab initio.  For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

Compliance with Securities Laws.    It shall be a condition to the Recipient’s
right to receive shares of Restricted Stock hereunder that the Committee may, in
its discretion, require (a) that the shares of Restricted Stock reserved for
issue upon the grant of this award shall have been duly listed, upon official
notice of issuance, upon any national securities exchange or automated quotation
system on which the Shares may then be listed or quoted, (b) that either (i) a
registration statement under the Securities Act of 1933 with respect to the
Shares shall be in effect, or (ii) in the opinion of counsel for the Company,
the proposed purchase shall be exempt from registration under that Act and the
Recipient shall have made such undertakings and agreements with the Company as
the Company may reasonably require, and (c) that such other steps, if any, as
counsel for the Company shall consider necessary to comply with any law
applicable to the issue of such Shares by the Company shall have been taken by
the Company or the Recipient, or both.  The certificates representing the Shares
granted under this Award may contain such legends as counsel for the Company
shall consider necessary to comply with any applicable law.    





3

 




Administration.    

(a)The Committee shall have full authority and discretion to decide all matters
relating to the administration and interpretation of this Agreement.  The
Committee shall have full power and authority to pass and decide upon cases in
conformity with the objectives of this Agreement under such rules as the Board
may establish.

(b)Any decision made or action taken by the Company, the Board, or the Committee
arising out of, or in connection with, the administration, interpretation, and
effect of this Agreement shall be at their absolute discretion and will be
conclusive and binding on all parties.  No member of the Board, Committee, or
employee of the Company shall be liable for any act or action hereunder, whether
of omission or commission, by the Recipient or by any agent to whom duties in
connection with the administration of this Agreement have been delegated in
accordance with the provision of this Agreement.

Tax Matters; Section 83(b) Election.

If the Recipient does not properly make the election described in Section 9(b)
below, the Recipient shall, no later than the date or dates as of which the
restrictions referred to in this Agreement hereof shall lapse, pay to the
Company, or make arrangements satisfactory to the Committee for payment of, any
federal, state, local or foreign taxes of any kind that the Company determines
are required by law to be withheld with respect to the Restricted Stock
(including without limitation the vesting thereof), and the Company shall, to
the extent permitted by law, have the right to deduct from any payment of any
kind (including without limitation, the withholding of any Shares that otherwise
would be distributed to the Recipient under this Agreement) otherwise due to
Recipient any federal, state, local or foreign taxes of any kind required by law
to be withheld with respect to the Restricted Stock.

If the Recipient properly elects, within thirty (30) days of the Date of Grant,
to include in gross income for federal income tax purposes an amount equal to
the Fair Market Value (as of the Date of Grant) of the Restricted Stock pursuant
to Section 83(b) of the Code, the Recipient shall make arrangements satisfactory
to the Committee to pay to the Company any federal, state, local or foreign
income taxes that the Company determines are required to be withheld with
respect to the Restricted Stock.  If the Recipient shall fail to make such tax
payments as are required, the Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind (including without
limitation, the withholding of any Shares that otherwise would be issued to the
Recipient under this Agreement) otherwise due to the Recipient, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to the Restricted Stock.

The Recipient may satisfy any applicable withholding requirements pursuant to
any one or combination of the following methods:

payment in cash; or

payment by surrendering a number of unrestricted previously held Shares (free
and clear of all liens and encumbrances), or the withholding of a number of
Shares that otherwise would be deliverable to the Recipient pursuant to this
Award.  The Shares so delivered or withheld must have an aggregate Fair Market
Value on the date on which the shares of Restricted Stock

4

 




become taxable equal to the minimum statutory amount, if any, required to be
withheld for federal, state, local and/or foreign tax purposes that are
applicable to the Restricted Stock then subject to tax (or such other amount as
the Committee determines will not result in additional compensation expense for
financial accounting purposes under applicable financial accounting principles).
The Recipient may surrender Shares either by attestation or by delivery of a
certificate or certificates for Shares duly endorsed for transfer to the
Company, and if required with medallion level signature guarantee by a member
firm of a national stock exchange, by a national or state bank (or guaranteed or
notarized in such other manner as the Committee may require).

Tax consequences on the Recipient (including without limitation federal, state,
local and/or foreign income tax consequences) with respect to the Restricted
Stock (including without limitation the grant, vesting and/or forfeiture
thereof) are the sole responsibility of the Recipient.  The Recipient shall
consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election, and the
Recipient’s filing, withholding and payment (or tax liability) obligations.

Amendment, Modification & Assignment; Non-Transferability

.   This Agreement may only be modified or amended in a writing signed by the
parties hereto.  No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement.  Unless
otherwise consented to in writing by the Company, in its sole discretion, this
Agreement (and Recipient’s rights hereunder) may not be assigned, and the
obligations of Recipient hereunder may not be delegated, in whole or in
part.  The rights and obligations created hereunder shall be binding on the
Recipient and his heirs and legal representatives and on the successors and
assigns of the Company.

Complete Agreement

.  This Agreement (together with those agreements and documents expressly
referred to herein, for the purposes referred to herein) embody the complete and
entire agreement and understanding between the parties with respect to the
subject matter hereof, and supersede any and all prior promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, which may relate to the
subject matter hereof in any way.

Section 409A.

(a)It is intended that the Restricted Stock awarded pursuant to this Agreement
be exempt from Section 409A of the Code (“Section 409A”) because it is believed
that the Agreement does not provide for a deferral of compensation and
accordingly that the Agreement does not constitute a nonqualified deferred
compensation plan within the meaning of Section 409A.  The provisions of this
Agreement shall be interpreted in a manner consistent with that intention, and
the provisions of this Agreement may not be amended, adjusted, assumed or
substituted for, converted or otherwise modified without the Recipient’s prior
written consent if and to the extent that such amendment, adjustment, assumption
or substitution, conversion or modification would cause the award to violate the
requirements of Section 409A. 



5

 




(b)In the event that either the Company or the Recipient believes, at any time,
that any benefit or right under this Agreement is subject to Section 409A, and
does not comply with the requirements of Section 409A, it shall promptly advise
the other and the Company and the Recipient shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights, if such an amendment
may be made in a commercially reasonable manner, such that they comply with
Section 409A with the most limited possible economic affect on the Recipient and
on the Company.

(c)Notwithstanding the foregoing, the Company does not make any representation
to the Recipient that the shares of Restricted Stock awarded pursuant to this
Agreement are exempt from, or satisfy, the requirements of Section 409A, and the
Company shall have no liability or other obligation to indemnify or hold
harmless the Recipient or any Beneficiary for any tax, additional tax, interest
or penalties that the Recipient or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto is deemed to violate any of the
requirements of Section 409A.

Miscellaneous.

No Right to (Continued) Employment or Service

.  This Agreement and the grant of Restricted Stock hereunder shall not confer,
or be construed to confer, upon the Recipient any right to employment or
service, or continued employment or service, with the Company or any Related
Entity.

No Limit on Other Compensation Arrangements

.  Nothing contained in this Agreement shall preclude the Company or any Related
Entity from adopting or continuing in effect other or additional compensation
plans, agreements or arrangements, and any such plans, agreements and
arrangements may be either generally applicable or applicable only in specific
cases or to specific persons.

Severability

.  If any term or provision of this Agreement is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction or under any applicable
law, rule or regulation, then such provision shall be construed or deemed
amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Restricted Stock hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

No Trust or Fund Created

.  Neither this Agreement nor the grant of Restricted Stock hereunder shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Related Entity and the
Recipient or any other person.  To the extent that the Recipient or any other
person acquires a right to receive payments from the Company or any Related
Entity pursuant to this Agreement, such right shall be no greater than the right
of any unsecured general creditor of the Company.



6

 




Law Governing

.  This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Florida (without reference to the
conflict of laws rules or principles thereof).

Interpretation

.  The Recipient accepts the Restricted Stock subject to all of the terms,
provisions and restrictions of this Agreement and the Plan.  The undersigned
Recipient hereby accepts as binding, conclusive and final all decisions or
interpretations of the Board or the Committee upon any questions arising under
this Agreement or the Plan. 

Headings

.  Section, paragraph and other headings and captions are provided solely as a
convenience to facilitate reference.  Such headings and captions shall not be
deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.

Notices

.  Any notice under this Agreement shall be in writing and shall be deemed to
have been duly given when delivered personally or when deposited in the United
States mail, registered, postage prepaid, and addressed, in the case of the
Company, to the Company’s General Counsel at 133 South Watersound Parkway,
Watersound FL 32461, or if the Company should move its principal office, to such
principal office, and, in the case of the Recipient, to the Recipient’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.

Non-Waiver of Breach

.  The waiver by any party hereto of the other party’s prompt and complete
performance, or breach or violation, of any term or provision of this Agreement
shall be effected solely in a writing signed by such party, and shall not
operate nor be construed as a waiver of any subsequent breach or violation, and
the waiver by any party hereto to exercise any right or remedy which he or it
may possess shall not operate nor be construed as the waiver of such right or
remedy by such party, or as a bar to the exercise of such right or remedy by
such party, upon the occurrence of any subsequent breach or violation. 

Counterparts

.  This Agreement may be executed in two or more separate counterparts, each of
which shall be an original, and all of which together shall constitute one and
the same agreement.

[Signature page follows]



7

 



 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
         day of July, 20XX.

COMPANY:

THE ST. JOE COMPANY

By: 

Name:

Title:

Agreed and Accepted:

RECIPIENT: 

 

Name: XXXX.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

